NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JACK EDWARD COLE, AKA Garth                     No.    15-71370
Newmeyers,
                                                Agency No. A200-883-021
                Petitioner,

 v.                                             MEMORANDUM *

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jack Edward Cole, a native and citizen of Canada, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law and claims of due process violations in immigration proceedings,

and we review for substantial evidence the agency’s factual findings. Padilla-

Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014). We deny the petition for

review.

      We reject Cole’s contentions that the BIA violated his due process rights by

summarily affirming the IJ’s decision or by failing to properly review his case. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a

due process claim).

      Substantial evidence supports the agency’s conclusion that Cole failed to

meet his burden of proof to demonstrate past persecution by the Hell’s Angels in

Canada. See Molina-Morales v. INS, 237 F.3d 1048, 1051 (9th Cir.2001) (“The

applicant has the burden of proving his eligibility with ‘credible, direct, and

specific evidence’”) (citation omitted); Aden v. Holder, 589 F.3d 1040, 1045-46

(9th Cir. 2009) (record did not compel reversal of the BIA’s conclusion that

petitioner’s corroborating evidence was insufficient). Substantial evidence also

supports the agency’s conclusion that Cole failed to demonstrate a well-founded

fear of persecution by the Hell’s Angels in Canada because he did not establish his

fear was objectively reasonable. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (accepting petitioner’s fear was subjectively genuine but finding it was


                                          2                                       15-71370
“not objectively reasonable under the circumstances of [the] case”). We reject

Cole’s contentions that agency failed to consider evidence or erred by misstating or

misrepresenting the record. Thus, Cole’s asylum claim fails.

      In this case, because Cole failed to establish eligibility for asylum, he failed

to satisfy the standard for withholding of removal. See Zehatye v. Gonzales, 453
F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Cole’s CAT claim fails because he did not demonstrate it is more

likely than not he would be tortured by or with the consent or acquiescence of the

Canadian government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

      PETITION FOR REVIEW DENIED.




                                          3                                     15-71370